DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on February 16, 2022. Claims 1-20 are pending examination.
Drawings
The drawing filed on February 16, 2022 are accepted.

Terminal Disclaimer
The terminal disclaimer filed on July 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11316942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The closest prior art that appear to be relevant to the claimed invention are Giffin et al. (US PGPUB No. 20110040863), Graham et al. (US PGPUB No. 20110270763), and Pant (US PGPUB No. 20140236792). Giffin , Graham, and Pant, either alone or in combination, do not teach following limitations of claim 1:   determining that the access token is valid; in response to the discovery request and validation of the access token;  in response to the subscription request, verifying that the aggregation provider is authorized to subscribe to the one or more types of events based on the access token; upon the verification, sending, to the aggregation provider, a subscription response that includes a signing key to be used in verifying event information received at the callback address; generating a unique identifier for the event; including the unique identifier as a first header in an event request, the event request including event information describing the event; 2255322-US-CNT1 (FIN008-US-CNT1) generating a signing string based on one or more event headers included in the event request; generating a signature using the signing key and the signing string; adding the signature to the event request as a signature header to create a signed event request; and sending, to the aggregation provider via the callback address, the signed event request including the event information. 
When considered, these limitations in combination with other limitations of claim 1, are not taught by Giffin, Graham, and Pant.
Giffin , Graham, and Pant, either alone or in combination, do not teach following limitations of claim 14: receiving, via the callback address, a signed event request including event information describing the event, a first signature used to sign the signed event request being generated using the signing key, and a first signing string created from one or more event headers of the signed event request; upon receipt of the signed event request, generating a second signature for the event request using the signing key; and matching the second signature to the first signature to verify the event information.
When considered, these limitations in combination with other limitations of claim 14, are not taught by Giffin, Graham, and Pant.

Dependents claims are allowed by the virtue of corresponding independent claims are being allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	July 27, 2022

/KAMAL M HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444